      Case: 4:19-cr-00029-DMB-JMV Doc #: 74 Filed: 08/24/20 1 of 1 PageID #: 163




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.                                                                                             NO. 4:19-CR-29

CORNELIUS K. HARRIS


                                                    ORDER

        On August 21, 2020, Ashley N. Harris and Michael S. Carr filed a joint motion seeking the

Court’s permission “for attorney Harris to withdraw and substitute Michael S. Carr as Counsel for

Defendant, Cornelius K. Harris.” Doc. #73 at 1. The motion represents that the government does

not object to the relief requested. Id.

        Local Criminal Rule 44.1 provides that the “[a]dmission and conduct of attorneys in

criminal cases shall be governed by Rule 83.1 of The Uniform Local Civil Rules.” Local Civil

Rule 83.1 in turn provides:

        When an attorney enters an appearance in a civil action, he or she must remain as
        counsel of record until released by formal order of the court. An attorney may be
        released only on motion signed by the client(s) or upon a duly noticed motion to all
        parties, including the client and presented to the judicial officer to whom the case
        is assigned, together with a proposed order authorizing counsel’s withdrawal.

L.U. Civ. R. 83.1(b)(3).

        Because, contrary to the Local Rules, the joint motion (1) is not signed by Cornelius Harris;

and (2) does not appear to have been duly noticed to Cornelius Harris,1 the motion [73] is

DENIED.

        SO ORDERED, this 24th day of August, 2020.

                                                              /s/Debra M. Brown
                                                              UNITED STATES DISTRICT JUDGE

1
 Neither the motion nor the accompanying certificate of service represents that Cornelius Harris was provided notice
of the motion.
